BINGHAM, Circuit Judge.
This is an action of tort for negligence resulting in death. The accident occurred in Rhode Island. The defendant is a corporation, the stockholders of which are incorporated under the same name in Connecticut, Rhode Island, and Massachusetts. The plaintiff, a citizen of Rhode Island, brings this suit in the District Court for Rhode Island, alleging that the defendant is a citizen of Connecticut. The defendant appeared specially, and set up that it was a citizen and a resident of Rhode Island, duly incorporated there. Judge Brown, on July 9,1926, handed down an opinion (13 F.[2d] 947) in which he reviewed the decisions of the Supreme Court and of the Court of Appeals for this circuit relating to the question, and sustained the defendant’s plea to the jurisdiction. We fully agree in the conclusion reached.
The judgment of the District Court is affirmed, with costs to the defendant in error.